Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION

This office action is in response application 16/805085 filed on 02/28/20. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b) (3).  Accordingly, the information disclosure statement is being considered by the examiner.

Summary of claims
	
Claims 1-15 are pending.

Claims 1-15 are rejected.	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by KimDaniel (US Pub. 2016/0062319).

As to claim 1 the prior art teaches a foldable watch charging adapter, comprising: 

a watch charging housing (see fig 3) provided with an induction charge surface; the watch charging housing coupled to a charge end of a charge arm (see fig 3 paragraph 0065-0069); 

a joint rotatably coupling a pivot end of the charge arm to a joint end of a connector arm (see fig 3-4 paragraph 0068-0073 and background); 

and an electrical connector provided at a connector end of the connector arm (see fig 3-5paragraph 0071-0081); 

whereby an angular interconnection orientation of the electrical connector may be adjusted by rotating the connector arm with respect to the charge arm about the joint (see fig 3-6 paragraph 0081-0088 and summary).

As to claim 2 the prior art teaches wherein the watch charging housing projects inward from the charge end (see fig 1-3 paragraph 0058-0064); and The electrical connector projects inward from the connector end of the connector arm farther than the watch charging housing (see fig 1-3 paragraph 0063-0067).

As to claim 3, the prior art teaches wherein the connector arm has a bend (see fig 2-4 paragraph 0066-0072); the bend aligning an insertion axis of the electrical connector normal to a rotation plane of the joint (see fig 2-4 paragraph 0069-0074 and background).

As to claim 4 the prior art teaches further including a pivot button on the joint; depression of the pivot button operative to enable rotation of the connector arm with respect to the charge arm about the joint (see fig 3-4 paragraph 0070-0076 and summary).

As to claims 5 the prior art teaches wherein the rotation of the connector arm with respect to the charge arm has an angular range of 270 degrees or more (see fig 1-5 paragraph 0075-0083 and background).

As to claim 6 the prior art teaches wherein the electrical connector has a Universal Serial Bus, Type A interface (see fig 1-4 paragraph 0053-0058 and background).

As to claim 7 the prior art teaches further including a connection interface adapter configured to seat upon the electrical connector along an insertion axis (see fig 3-7 paragraph 0080-0086).

As to claim 8, the prior art teaches further including a retainer arrangement that retains the connection interface adapter upon the electrical connector, the retainer arrangement enabling interconnection and disconnection of the connection interface adapter with the electrical connector (see fig 3-7 paragraph 0083-0090 and background).

As to claim 9 the prior art teaches wherein the retainer arrangement includes retaining arms pivotally attached to the connection interface adapter (see fig 3-8 paragraph 0086-0091); 

slidable ends of the retaining arms are seated within retention slots which are aligned parallel with the insertion axis (see fig 3-9paragraph 0090-0096); 

whereby the connection interface adapter may be alternatively aligned for interconnection with the electrical connector for interconnection along the insertion axis or pivoted away from the electrical connector (see fig 3-9 paragraph 0095-0100 and summary).

As to claim 10 the prior art teaches further including a magnet coupled to the foldable watch charging adapter; whereby the connection interface adapter may be magnetically retained pivoted away from the electrical connector by the magnet (see fig 3-4 paragraph 0098-0103).

As to claim 11 the prior art teaches wherein the magnet is proximate the joint (see fig 3-4 paragraph 0102-0106).

As to claim 12 the prior art teaches wherein the connection interface adapter has a Universal Serial Bus, Type C interface (see fig 3-4 paragraph 0082-0088).

As to claim 13, the prior art teaches wherein the electrical connector is electrically connected to an electromagnetic interference filter which is electrically connected to a wireless charging integrated circuit which is electrically connected to a coil, the coil provided within the watch charging housing proximate the induction charge surface (see fig 3-5 paragraph 0084-0091 and background).

As to claim 14 the prior art teaches wherein the connector arm is rotatable with respect to the charge arm to a storage position wherein the connector arm and the charge arm are parallel to one another and the electrical connector is proximate the watch charging housing (see fig 3-4 paragraph 0066-0072).

As to claims 15 the prior art teaches wherein the connector arm is rotatable to positions 90, 180 and 270 degrees from the storage position (see fig 3-7 paragraph 0070-0078).










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BINH C TAT/Primary Examiner, Art Unit 2851